Luis S. Lagaite, Jr.                                From the 108th District Court
 Appellant                                           Of Potter County
v. No. 07-11-00058-CV                               August 10, 2011
Dr. Julito P. Uy, et al.                            Opinion by Chief Justice Quinn
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court dated August 10, 2011, it is ordered,

adjudged and decreed that the order of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo